        CASE 0:18-cr-00319-DSD Document 30 Filed 07/02/19 Page 1 of 6



                         UNITED STATES DISTRICT COURT
                            DISTRICT OF MINNESOTA
                             Criminal No. 18-319 (DSD)

 UNITED STATES OF AMERICA,

                      Plaintiff,
                                               GOVERNMENT’S POSITION WITH
        v.                                     RESPECT TO SENTENCING

 LETEASTE HENRY-DAVIS,

                      Defendant.

       The United States of America, by and through its attorneys, Erica H. MacDonald,

United States Attorney for the District of Minnesota, and Miranda E. Dugi, Assistant

United States Attorney, hereby submits its position with respect to sentencing of defendant

Leteaste Henry-Davis. For the reasons described below, the United States respectfully

requests that the Court impose a sentence within the applicable guideline range that

includes a term of probation of at least three years, restitution in the amount of $12,400,

and at least 150 hours of community service.

I.     Background

       Over the course of approximately two months, Henry-Davis conspired to steal

approximately $12,400 in charitable funds belonging to Victim Organization 1 that were

intended to help the homeless. Henry-Davis was among the last conspirators to join the

scheme, and was only able to cash four checks prior to the fraud’s detection. As a result,

Henry-Davis is among the coconspirators responsible for the least amount of loss to Victim

Organization 1. Henry-Davis now stands before the Court as the first of multiple

conspirators to be sentenced. This is in large measure due to her ultimate willingness to
         CASE 0:18-cr-00319-DSD Document 30 Filed 07/02/19 Page 2 of 6



acknowledge her participation in the offense when confronted by law enforcement officers,

despite initially struggling to be fully truthful with them.

       Since entering a guilty plea to an information in this case, Henry-Davis has tested

positive for cocaine and marijuana while under the Court’s supervision. (PSR ¶ 3, 20, 64).

This conduct appears to be of a piece with Henry-Davis’s long history of substance abuse

and mental health issues, (PSR ¶¶ 54-65), and has continued despite her other compliance

with conditions of supervision.

       Although Henry-Davis’s involvement in the offense was limited relative to her

coconspirators’, the overall impact of the conspiracy on Victim Organization 1 has been

considerable and enduring. (PSR ¶ 17). In addition to depriving the organization’s

homeless clients of much-needed assistance, the fraud has diverted many of the

organization’s resources from helping those in need to repairing the damage left behind.

Id. For an organization dedicated to helping others, Henry-Davis’s and her coconspirators’

conduct leaves a particularly deep sense of betrayal. Id. Moreover, the organization fears

that—having fallen prey to the scheme—donors may be reluctant to entrust them with the

funds it relies upon to continue to do its work in the community. Id.

II.    Analysis

       The Court employs the U.S. Sentencing Guidelines as “the starting point and the

initial benchmark” in imposing its sentence. Gall v. United States, 552 U.S. 38, 49 (2007).

The Court then must consider the factors enumerated in 18 U.S.C. § 3553(a), in

determining whether the applicable guideline range provides for an appropriate sentence.

United States v. Ruvalcava-Perez, 561 F.3d 883, 886 (8th Cir. 2009). Where the Court
                                               2
        CASE 0:18-cr-00319-DSD Document 30 Filed 07/02/19 Page 3 of 6



finds that the Sentencing Guidelines adequately account for the offense and relevant

circumstances, it “shall impose a sentence of the kind, and within the range” prescribed.

18 U.S.C. § 3553(b)(2).

              A. U.S. Sentencing Guideline Calculations

       The government concurs with the PSR’s guideline calculations. As anticipated in

the plea agreement, Henry-Davis’s total offense level is 7, her criminal history category is

I, and her applicable guideline range is 0 to 6 months’ imprisonment in Zone A. (PSR ¶¶

31, 36, 78). As a result, the Court may impose a term of probation between 1 and 5 years,

which may also include a fine, restitution, community service, community confinement,

home detention, or intermittent confinement. USSG §5B1.1(a)(1) and comment. n.1(A);

USSG §5B1.2(a)(1); (PSR ¶¶ 83, 85).

              B. Recommended Term of Imprisonment and Sentencing Factors
                 under 18 U.S.C. § 3553(a)

       Consistent with the plea agreement, the government recommends that the Court

impose a sentence within the guideline range that includes a term of probation of at least

three years with special conditions, restitution in the amount of $12,400, and a term of

community service of at least 150 hours. Multiple factors support such a sentence,

particularly the nature and circumstances of the offense, Henry-Davis’s history, the need

for deterrence, and to protect the public. 18 U.S.C. § 3553(a)(2)(A)-(C).

       Although among the least culpable coconspirators, Henry-Davis comes by that

distinction by virtue of being a late arrival to the conspiracy rather than through some

independent virtue. To her credit, she acknowledged her role in the scheme to law


                                             3
          CASE 0:18-cr-00319-DSD Document 30 Filed 07/02/19 Page 4 of 6



enforcement early, pleaded to an information, and has repeatedly expressed remorse for

her actions. As a result, the requested sentence seeks to balance the harm her conduct

inflicted upon the most vulnerable among us—the homeless—with her relative culpability

and contrition.

         Therefore, the government requests that the Court impose a sentence that includes

a term of probation of at least three years. The requested term is lengthy in recognition of

the seriousness of the offense conduct, as well as Henry-Davis’s history and characteristics.

Specifically, the government requests that the Court impose special conditions related to

mental health and substance to address Henry-Davis’s history of struggles with these

issues, including while under the Court’s supervision in this case. The instant case appears

to coincide with multiple major shifts in Henry-Davis’s life that are likely to pose

significant financial and emotional challenges that risk exacerbating her existing substance

abuse and mental health issues. A significant term of probation is appropriate to ensure

that Henry-Davis remains law abiding in the future. The proposed conditions will also

provide necessary oversight and support to ensure that Henry-Davis can draw upon her

prior education, military, and employment history, (PSR ¶¶ 66-71), to get her life back on

track.

         In addition, the government concurs with Victim Organization 1’s request for a

special condition that Henry-Davis not be permitted to work or volunteer in a position that

would allow her to access charitable funds. (PSR ¶ 17). The Court has “wide discretion

when imposing terms of supervised release within the statutory framework provided by

Congress.” United States v. Fields, 324 F.3d 1025, 1026-27 (8th Cir. 2003). Special
                                             4
         CASE 0:18-cr-00319-DSD Document 30 Filed 07/02/19 Page 5 of 6



conditions of supervised release are appropriate if “reasonably related” to the applicable

sentencing factors described in 18 U.S.C. §§ 3583(d)(1), 3553(a), and involve “no greater

deprivation of liberty than is reasonably necessary” to achieve the purposes of supervision,

18 U.S.C. § 3582(d)(2). In imposing such restrictions, the Court must make its findings

“on an individualized basis . . . .” United States v. Davis, 452 F.3d 991, 995 (8th Cir. 2006).

       The requested restriction is closely related to Henry-Davis’s offense conduct, and

provides an important safeguard to deter future similar conduct on her part. Likewise, there

is nothing about Henry-Davis’s employment history or other characteristics to suggest that

such a restriction would constitute an unnecessary deprivation of her liberty while under

the Court’s supervision.

       Finally, given that Henry-Davis’s conduct took advantage of the community’s

charity at the expense of vulnerable community members, it seems only fitting that her

sentence include a term of community service. The requested term of community service

represents slightly less than half of the approximately two months’ time of her offense

conduct (assuming an eight-hour workday).          The government defers to the Court’s

determination of how Henry-Davis may satisfy such a requirement.

               C. Restitution

       The parties agree that restitution is mandatory in this case. (PSR ¶¶ 4, 16). The

government requests that the Court adjudge Henry-Davis jointly and severally liable for

$12,400 in restitution to Victim Organization 1. Such an order is appropriate because the

requested amount represents the loss Henry-Davis personally caused Victim Organization



                                              5
        CASE 0:18-cr-00319-DSD Document 30 Filed 07/02/19 Page 6 of 6



1 in conjunction with her coconspirators. United States v. Moten, 551 F.3d 763, 768 (8th

Cir. 2008).

III.   Conclusion

       For the foregoing reasons, the United States recommends that the Court impose the

recommended sentence.


Dated: July 2, 2019                            Respectfully Submitted,

                                               ERICA H. MacDONALD
                                               United States Attorney

                                               /s/ Miranda E. Dugi
                                               BY: MIRANDA E. DUGI
                                               Assistant U.S. Attorney
                                               Attorney ID No. 5140546 (NY)




                                           6
